Citation Nr: 1507423	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-30 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than April 17, 2009, for the grant of a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Shelly A. Miller, Esquire


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1971 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, granted entitlement to TDIU with an effective date of April 17, 2009.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran is service-connection for major depression with posttraumatic stress disorder (PTSD), effective June 26, 1992, and a non-compensable chest rash, effective April 1, 1987.  On April 17, 2009, the Veteran submitted an informal claim for entitlement to an increased rating for major depression with PTSD, then rated at 50 percent disabling, and entitlement to a TDIU.  In March 2010, the RO granted an increased rating for major depression with PTSD to 70 percent disabling, effective April 17, 2009, the date of the claim.  In addition, the RO granted entitlement to a TDIU, effective April 17, 2009, the date the Veteran met the criteria for a grant of TDIU on a schedular basis.  The Veteran disagrees with the effective date of the grant of TDIU, contending that entitlement to TDIU arose prior to April 17, 2009.  

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Although the Veteran did not meet the criteria for a grant of TDIU on a schedular basis prior to April 17, 2009, evidence of record suggests that the Veteran may be entitled to a grant of TDIU prior to that date on an extraschedular basis.  Specifically, the Veteran reported that he has difficulty finding and maintaining employment due to his mental health condition after leaving service, and has been unemployed due to his mental health condition since the mid-1980s.  The May 2009 VA examination report indicates that the Veteran's depression with PTSD affected the Veteran's employment, activities of daily living, social functioning, physical health, and overall quality of life.  In addition, the VA examiner indicated that the Veteran's mental health symptoms had been persistent and chronic since military discharge, and render the Veteran unemployable. 

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b) (2014).  The Board is precluded from awarding TDIU on an extraschedular basis in the first instance, but must ensure that the claim is referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Therefore, a remand is required and appropriate action should be taken to make such referral.  See 38 C.F.R. § 4.16(b).

Further, the May 2009 VA examiner indicated that the Veteran was currently being treated for his mental health condition by a VA practitioner, who the Veteran last saw within one month of the VA examination.  However, these VA treatment records have not been associated with the Veteran's claims file.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  As these treatment records would be probative to the Veteran's claim, the Board finds that a remand is also necessary to obtain these records.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any VA treatment records of the Veteran from 2008 through 2009 and associate them with the record.  

2. Refer the Veteran's claim to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of assignment of TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) for the period prior to April 17, 2009.  

3. Then readjudicate the issue of entitlement to an effective date earlier than April 17, 2009, for the award of TDIU.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




